                                                            Case 2:19-cv-01394-GMN-VCF Document 93 Filed 09/11/20 Page 1 of 4




                                                           MARTIN I. MELENDREZ, ESQ.
                                                       1
                                                           Nevada Bar No. 7818
                                                       2   BRITANNICA D. COLLINS, ESQ.
                                                           Nevada Bar No. 13324
                                                       3   HAWKINS MELENDREZ, P.C.
                                                           9555 Hillwood Drive, Suite 150
                                                       4
                                                           Las Vegas, Nevada 89134
                                                       5   Phone: (702) 318-8800
                                                           Fax: (702) 318-8801
                                                       6   mmelendrez@hawkinsmelendrez.com
                                                       7   bcollins@hawkinsmelendrez.com
                                                           Attorneys for Defendant Tropicana DE, LLC
                                                       8
                                                       9                               UNITED STATES DISTRICT COURT
                                                      10
                                                                                              DISTRICT OF NEVADA
                                                      11
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                            ROBERT ANSARA, as Special Administrator              Case No.: 2:19-cv-01394-GMN-VCF
                                                      12    of the estate of D.B., born December 18, 2015,
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13    and died August 15, 2017, and GABRIELLE
             Las Vegas, Nevada 89134




                                                            BRANON-CHESLEY, individually, as the
                                                      14    Natural Mother of D.B., DAVID BANKS,
                                                            individually and a the Natural Father of D.B.,       SUBSTITUTION OF ATTORNEYS FOR
                                                      15                                                         DEFENDANT TROPICANA DE, LLC dba
                                                      16                      Plaintiffs,                        SIEGEL SUITES OF TROPICANA,
                                                            vs.                                                  incorrectly named as TROPICANA DE, LLC
                                                      17                                                         dba SIEGAL SUITES OF TROPICANA
                                                            GLORIA MALDONADO, individually;
                                                      18
                                                            AUDRA GUTIERREZ, individually; CLARK
                                                      19    COUNTY, a political subdivision of the State
                                                            of Nevada; DOE individuals I-XX; and ROE
                                                      20    CLARK COUNTY DEPARTMENT OF
                                                            FAMILY SERVICES EMPLOYEES I-XX,
                                                      21
                                                            individually and in their official capacities;
                                                      22    TROPICANA DE, LLC, d/b/a SIEGAL
                                                            SUITES OF TROPICANA, a Foreign Limited
                                                      23    Liability Corporation; AND DOE SECURITY
                                                      24    COMPANY and ZOE CORPORATIONS XXI-
                                                            XXX,
                                                      25
                                                                             Defendants.
                                                      26
                                                           ///
                                                      27
                                                           ///
                                                      28



                                                                                                             1
                                                            Case 2:19-cv-01394-GMN-VCF Document 93 Filed 09/11/20 Page 2 of 4




                                                       1          Defendant TROPICANA DE, LLC dba SIEGEL SUITES OF TROPICANA incorrectly
                                                       2   named as TROPICANA DE, LLC dba SIEGAL SUITES OF TROPICANA , hereby substitutes
                                                       3   Martin I. Melendrez, Esq., and Britannica D. Collins, Esq., of the law firm of HAWKINS
                                                       4   MELENDREZ, P.C. as attorneys of record, in the place and stead of Sean D. Thueson, Esq., and
                                                       5   Brandon J. Trout, Esq., of THE SIEGEL GROUP.
                                                       6          DATED this 10th day of September, 2020.
                                                       7
                                                                                                     TROPICANA DE, LLC dba SIEGEL SUITES OF
                                                       8                                             TROPICANA

                                                       9                                             By: ______________________________
                                                      10
                                                                                                     Its: Executive Vice President of Manager
                                                      11
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12
       HAWKINS MELENDREZ, P.C.




                                                                  Sean D. Thueson, Esq., of THE SIEGEL GROUP, hereby agrees and consents to the
         9555 Hillwood Drive, Suite 150




                                                      13
             Las Vegas, Nevada 89134




                                                           substitution of Martin I. Melendrez, Esq., and Britannica D. Collins, Esq., of the law firm of
                                                      14
                                                           HAWKINS MELENDREZ, P.C. as attorneys of record for Defendant TROPICANA DE, LLC dba
                                                      15
                                                           SIEGEL SUITES OF TROPICANA incorrectly named as TROPICANA DE, LLC dba SIEGAL
                                                      16
                                                           SUITES , in this matter.
                                                      17
                                                                  DATED this 10th day of September, 2020.
                                                      18
                                                      19                                      THE SIEGEL GROUP

                                                      20
                                                      21                                      SEAN D. THUESON, ESQ
                                                      22                                      Nevada Bar No. 8690
                                                                                              3790 Paradise Road, Suite 250
                                                      23                                      Las Vegas, Nevada 89169
                                                      24   ///

                                                      25
                                                      26   ///

                                                      27
                                                      28   ///



                                                                                                         2
                                                            Case 2:19-cv-01394-GMN-VCF Document 93 Filed 09/11/20 Page 3 of 4




                                                       1         Martin I. Melendrez, Esq., and Britannica D. Collins, Esq., of the law firm of HAWKINS
                                                       2   MELENDREZ, P.C. hereby agree and accept substitution as attorneys of record for Defendant
                                                       3   TROPICANA DE, LLC dba SIEGEL SUITES OF TROPICANA incorrectly named as TROPICANA
                                                       4   DE, LLC dba SIEGAL SUITES OF TROPICANA, in this matter.
                                                       5         DATED this 10th day of September, 2020.
                                                       6
                                                                                            HAWKINS MELENDREZ, P.C.
                                                       7
                                                       8                                    ______________________________
                                                                                             /s/ Martin I. Melendrez
                                                                                            MARTIN I. MELENDREZ, ESQ.
                                                       9
                                                                                            Nevada Bar No. 7818
                                                      10                                    BRITANNICA D. COLLINS, ESQ.
                                                                                            Nevada Bar No. 13324
                                                      11
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                                                            9555 Hillwood Drive, Suite 150
                                                      12                                    Las Vegas, Nevada 89134
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13
             Las Vegas, Nevada 89134




                                                      14                                         APPROVED:
                                                      15
                                                                    9-11-2020
                                                      16   DATED: _____________                    _____________________________________
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28



                                                                                                        3
                                                            Case
                                                            Case 2:19-cv-01394-GMN-VCF
                                                                 2:19-cv-01394-GMN-VCF Document
                                                                                       Document 93
                                                                                                92 Filed
                                                                                                   Filed 09/11/20
                                                                                                         09/10/20 Page
                                                                                                                  Page 4
                                                                                                                       4 of
                                                                                                                         of 4
                                                                                                                            4




                                                       1                                      CERTIFICATE OF SERVICE
                                                       2          I, the undersigned, hereby certify that on the 10th day of September, 2020, a true and correct
                                                       3   copy of the foregoing SUBSTITUTION OF ATTORNEYS FOR DEFENDANT TROPICANA
                                                       4   DE, LLC dba SIEGEL SUITES OF TROPICANA incorrectly named as TROPICANA DE,
                                                       5   LLC dba SIEGAL SUITES OF TROPICANA, was filed and served to the below through the
                                                       6   Court’s ECF service as follows:
                                                       7
                                                       8       Benjamin P. Cloward, Esq.                    Brandon J. Trout, Esq.
                                                               Samantha A. Martin, Esq.                     THE SIEGEL GROUP
                                                       9       RICHARD HARRIS LAW FIRM                      3790 Paradise Road, Suite 250
                                                               801 S. 4th Street                            Las Vegas, Nevada 89169
                                                      10
                                                               Las Vegas, Nevada 89101                      Attorneys for Tropicana DE, LLC dba
                                                      11       Attorneys for Plaintiff                      Siegel Suites of Tropicana
Telephone (702) 318-8800 • Facsimile (702) 318-8801




                                                      12                                                    Felicia Galati, Esq.
       HAWKINS MELENDREZ, P.C.
         9555 Hillwood Drive, Suite 150




                                                      13                                                    OLSON, CANNON, GORMLEY,
             Las Vegas, Nevada 89134




                                                                                                            STOBERSKI
                                                      14                                                    9950 W. Cheyenne Ave
                                                                                                            Las Vegas, NV 89129
                                                      15                                                    Attorneys for Defendants Clark County,
                                                      16                                                    Gloria Maldonado, Audra Guiterrez

                                                      17
                                                      18
                                                      19                                          /s/ Denise Giancola
                                                                                                ___________________________________
                                                                                                An employee of Hawkins Melendrez, P.C.
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28



                                                                                                            4
